Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 1 of 9                       PageID 131



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


                                                   )
NOAH R. ROBINSON,                                  )
                                                   )
          Petitioner,                              )
                                                   )
v.                                                 )             Case No. 2:18-cv-02621-SHM-tmp
                                                   )
ANGELA OWENS,                                      )
                                                   )
          Respondent.                              )
                                                   )


             ORDER DENYING PETITION PURSUANT TO 28 U.S.C. § 2241,
           CERTIFYING APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
                                  AND
           DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


          Before the Court is the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

(“§ 2241 Petition,” ECF No. 1), filed by Petitioner, Noah R. Robinson, Bureau of Prisons (“BOP”)

register number 99857-024, an inmate now incarcerated at the Federal Correctional Institution in

Edgefield, South Carolina. For the reasons stated below, the Court DENIES the § 2241 Petition.

     I.      ROBINSON’S FEDERAL                  CRIMINAL         CASE       &     COLLATERAL
             CHALLENGES

          In 1989, Robinson was indicted by a federal grand jury in the Northern District of Illinois

on charges that included racketeering and narcotics conspiracy, based on his participation in the

affairs of the El Rukn street gang. (See United States v. Andrews, Case No. 1:89-cr-00908-31

(N.D. Il.) See generally United States v. Boyd, 55 F.3d 239 (7th Cir. 1995). Robinson was tried

by a jury in 1991 and found guilty. A motion for a new trial was granted, and the Seventh Circuit

affirmed. Boyd, 55 F.3d at 246.

          On remand in 1996, the jury found Robinson guilty. He was sentenced to life imprisonment
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 2 of 9                      PageID 132




on the racketeering and narcotics conspiracy counts. He received concurrent sentences on four

other counts: interstate travel to commit a murder-for-hire (Count 9); interstate travel with intent

to commit murder-for-hire (Counts 8 and 11); and attempted murder to prevent a witness from

giving information in a federal criminal investigation (Count 13). (See ECF No. 8 at PageID 35.)

The Seventh Circuit affirmed. See generally United States v. Boyd, 208 F.3d 638 (7th Cir. 2000).

       The United States Supreme Court granted the petition for writ of certiorari, and the case

was remanded to the Seventh Circuit for reconsideration in light of Apprendi v. New Jersey, 530

U.S. 466 (2000). Robinson v. United States, 531 U.S. 1135 (2001). On remand, the Seventh

Circuit reaffirmed the judgment. United States v. Green, 6 F. App'x 377 (7th Cir. 2001). A second

petition for certiorari was denied on October 9, 2001. Green v. United States, 534 U.S. 968 (2001).

       In 2002, Robinson filed a motion to vacate his sentence under 28 U.S.C. § 2255 in the

United States District Court for the Northern District of Illinois. The court denied the motion and

a certificate of appealability. See United States v. Robinson, No. 1:02-cv-7324, 2004 WL 557389

(N.D. Ill. Mar. 19, 2004). The Seventh Circuit granted a limited certificate of appealability and

remanded for consideration based on Blakely v. Washington, 542 U.S. 296 (2004). See Order,

Robinson v. United States, Case Nos. 04-1794 & 04-2451 (7th Cir. Nov. 9, 2004). The district

court considered Blakely and United States v. Booker, 543 U.S. 220 (2005), and denied Robinson

relief. See Minute Entry, Robinson, No. 1:02-cv-07324 (N.D. Ill. Mar. 2, 2005).

       The Seventh Circuit has repeatedly denied Robinson’s requests for permission to pursue a

successive § 2255 motion. See, e.g., Order, Robinson v. United States, No. 18-1942 (7th Cir. May

23, 2018); Order, Robinson v. United States, No. 06-3363 (7th Cir. Oct. 2, 2006); Order, Robinson

v. United States, No. 06-3102 (7th Cir. Sept. 1, 2006). District Judges and Court of Appeals Judges

have cautioned and sanctioned Robinson for filing frivolous pro se motions. See United States v.



                                                     2
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 3 of 9                      PageID 133




Robinson, 251 F.3d 594, 595 (7th Cir. 2001) (“Noah Robinson is an incessant repetitive filer of

frivolous motions attacking his conviction and sentence.”); see United States v. Boyd, 792 F. Supp.

1083, 1091 (N.D. Ill. 1992) (“Robinson is to pretrial motions what McDonald’s is to

hamburgers.”). In February 2006, the Seventh Circuit sanctioned Robinson by prohibiting him

from filing pleadings with the court, which resulted in Robinson’s being fined later that year. See

Order, United States v. Robinson, No. 98-2038 (7th Cir. Feb. 17, 2006); see Order, Robinson v.

United States, No. 06-3102 (7th Cir. Sept. 1, 2006).1

       Robinson has unsuccessfully sought habeas relief under 28 U.S.C. § 2241 on multiple

occasions including a previous § 2241 Petition filed in this Court (see Civ. No. 16-2635).2 See

Robinson v. U.S. Parole Comm'n, No. 2:12-CV-00061-WTL, 2014 WL 4988042 (S.D. Ind. Oct.

7, 2014); see Robinson v. Lara, 691 F. App'x 201 (5th Cir. 2017); see also Robinson v. Hutchinson,

813 F. App'x 110 (4th Cir. 2020).

II.    ROBINSON’S INSTANT § 2241 PETITION (CIV. NO. 18-2621)

       On September 7, 2018, Robinson filed the instant § 2241 Petition asserting claims under

Burrage v. United States, 571 U.S. 204 (2014), Descamps v. United States, 570 U.S. 254 (2013),



       1
         Robinson disputes Respondent’s statement that Robinson has, for almost 30 years, filed
frivolous pro se motions and notes his success in various proceedings. (ECF No. 11 at PageID 51-
54.)
       2
          On June 12, 2017, the Court denied relief stating that Robinson had not met his burden
of demonstrating that the § 2255 remedy is inadequate or ineffective and had not presented
sufficient evidence to demonstrate actual innocence. (Civ. No. 16-2635, ECF No 12 at PageID
183-184.) The Sixth Circuit affirmed stating that: (1) “Robinson directly challenges his
convictions on grounds that he was sentenced for elements of which he was not convicted, and
Hill [v. Masters, 836 F.3d 591 (6th Cir. 2016),] specifically limits its applicability to changes in
statutory interpretation which reveal that a “previous conviction is not a predicate offense for a
career-offender enhancement”; (2) Apprendi was not an “intervening” case applicable to
Robinson’s convictions; (3) Descamps is not an intervening change in law applicable to his case;
and (4) Robinson can “at best demonstrate only a conflicting version of events,” not actual
innocence. (See ECF No. 19 at PageID 213.)

                                                     3
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 4 of 9                       PageID 134




and Harrington v. Ormond, 900 F.3d 246 (6th Cir. 2018).3 (See Civ. No. 18-2621, ECF No. 1 at

PageID 1-3.)

       Robinson asserts that, under Burrage, the “death results” penalty enhancement is an

element that must be submitted to the jury and found beyond a reasonable doubt. (Id. at PageID

4-5.) He contends that the “death or serious bodily injury” element of his 21 U.S.C. § 841(b)(1)

offense is the functional equivalent of 18 U.S.C. § 1958’s “causing bodily injury” or “causing

death” elements. (Id. at PageID 5.) Robinson argues that, for the charged narcotics conspiracy

offense (21 U.S.C. § 846), the drug quantity was not charged, tried, or decided. (Id.) He asserts

that, for the murder for hire offense (18 U.S.C. § 1958), the intent, causing personal injury, and

causing death results elements were not charged, tried, or decided. (Id.) Robinson contends that

his sentences for the narcotics and murder for hire convictions were egregiously enhanced and that

he was illegally sentenced to life without parole. (Id. at PageID 5-6.) Citing Hill, 836 F.3d at 596,

he argues that the misapplied enhancements resulted in a miscarriage of justice and that he is

actually innocent of the enhanced drug quantity and enhanced section 1958 offenses. (Id. at

PageID 6-7.)

       On December 4, 2018, Respondent filed a response in opposition to the § 2241 Petition.

(ECF No. 8.) She contends that the precise nature of Robinson’s claims is unclear, but he appears

to be challenging the life sentences he received on various counts, including the narcotics

conspiracy count. (Id. at PageID 37.)

       Respondent argues that Hill only allows the challenge of a sentence under two

circumstances: (1) where the defendant was sentenced as a career offender under the pre-Booker



       3
         In Harrington, the Sixth Circuit held that Burrage applies retroactively on collateral
review and can be invoked in a § 2241 Petition. See Harrington, 900 F.3d at 249–250.

                                                     4
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 5 of 9                    PageID 135




mandatory guidelines and can show a subsequent, retroactive change in statutory interpretation by

the Supreme Court that the previous conviction is not a predicate offense for the career offender

enhancement; or (2) where the defendant’s sentence exceeded the maximum prescribed by statute.

(Id. at PageID 37-38.) Respondent argues that Hill does not apply here because Robinson’s

sentences were not based on a career offender enhancement. (Id. at PageID 38.) Respondent

contends that Burrage is not helpful to Robinson because he was not subjected to a life sentence

under a “death-results” enhancement. (Id.at PageID 39.) Respondent says that Robinson’s life

sentences were driven by the quantity of drugs and the RICO-related convictions. See Robinson,

2004 WL 557389, at **3-7.

        On December 26, 2018, Robinson filed a reply to Respondent’s answer. (ECF No. 11.)

Robinson argues that Respondent did not comment on or dispute the claim that, under Descamps,

there are three separate crimes and statutory maximum penalties under 18 U.S.C. § 1958. (Id. at

PageID 47-48.) Robinson asserts that he was charged and convicted under the intent element only,

not the “causing injury” or “causing death” elements. (Id. at PageID 48.) He asserts that “[n]o

amount of any drug type” was presented on the trial record in this case and that Judge Holderman

imputed the drug quantity based on his own speculation. (Id. at PageID 49-50.) Robinson asserts

that his sentences “relied on conjecture, baseless imputed, not grand jury charged, not trial jury

decided drug quantity of any type. No actual evidence from witness testimony. Not a grain of

physical drugs confiscated or presented into the evidence of trial record.” (Id. at PageID 55.) He

contends that this a classic illustration of a miscarriage of justice. (Id.)

III.    ANALYSIS OF PETITIONER’S CLAIM

        This Court is authorized to issue a writ of habeas corpus under 28 U.S.C. § 2241(c)(3)

when a prisoner “is in custody in violation of the Constitution or laws or treaties of the United



                                                       5
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 6 of 9                        PageID 136




States.” Federal prisoners may obtain habeas corpus relief pursuant to 28 U.S.C. § 2241 only

under limited circumstances. The “savings clause” in § 2255 provides as follows:

               An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed to apply for relief, by motion,
       to the court which sentenced him, or that such court has denied him relief, unless it
       also appears that the remedy by motion is inadequate or ineffective to test the
       legality of his detention.

28 U.S.C. § 2255(e).

       “Construing this language, courts have uniformly held that claims asserted by federal

prisoners that seek to challenge their convictions or imposition of their sentence shall be filed in

the sentencing court under 28 U.S.C. § 2255, and that claims seeking to challenge the execution

or manner in which the sentence is served shall be filed in the court having jurisdiction over the

prisoner’s custodian under 28 U.S.C. § 2241.” Charles v. Chandler, 180 F.3d 753, 755–56 (6th

Cir. 1999) (per curiam) (citations omitted); see also United States v. Peterman, 249 F.3d 458, 461

(6th Cir. 2001) (“Section 2255 is the primary avenue for relief for federal prisoners protesting the

legality of their sentence, while § 2241 is appropriate for claims challenging the execution or

manner in which the sentence is served.”); see also Wright v. Spaulding, 939 F.3d 695, 698 (6th

Cir. 2019) (“The rule was simple: § 2255 for attacks on a sentence, § 2241 for other challenges to

detention”). In this case, Robinson is attacking his conviction and the imposition of his sentence

and, therefore, habeas relief is not available to him unless relief under § 2255 is inadequate or

ineffective. Robinson has the burden of demonstrating that the savings clause applies. Charles,

180 F.3d at 756.

       “The circumstances in which § 2255 is inadequate and ineffective are narrow . . . .”

Peterman, 249 F.3d at 461. “[T]he § 2255 remedy is not considered inadequate or ineffective

simply because § 2255 relief has already been denied, or because the petitioner is procedurally

                                                     6
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 7 of 9                     PageID 137




barred from pursuing relief under § 2255, or because the petitioner has been denied permission to

file a second or successive motion to vacate.” Charles, 180 F.3d at 756 (citations omitted). In

Wright, the Sixth Circuit states

         a federal prisoner who has already filed a § 2255 motion and cannot file another
         one cannot access § 2241 just because a new Supreme Court case hints his
         conviction or sentence may be defective. Rather, the prisoner must also show that
         binding adverse precedent (or some greater obstacle) left him with “no reasonable
         opportunity” to make his argument any earlier, “either when he was convicted and
         appealed or later when he filed a motion for postconviction relief under section
         2255[.]” Davenport, 147 F.3d at 610. Otherwise, § 2255 is simply not inadequate
         or ineffective to test his claim. And nothing in this court's later precedents
         gainsays this principle.

Wright, 939 F.3d at 703.

       A prisoner can obtain relief under § 2241 only if he is “actually innocent” of the crime of

which he has been convicted. Martin v. Perez, 319 F.3d 799, 804–05 (6th Cir. 2003); see also

Charles, 180 F.3d at 757 (“No circuit court has to date permitted a post-AEDPA petitioner who

was not effectively making a claim of ‘actual innocence’ to utilize § 2241 (via § 2255’s ‘savings

clause’) as a way of circumventing § 2255’s restrictions on the filing of second or successive

habeas petitions.”). “Actual innocence means factual innocence,” not just legal insufficiency.

Paulino v. United States, 352 F.3d 1056, 1061 (6th Cir. 2003) (citing Bousley v. United States, 523

U.S. 614, 623 (1998)). Until recently, “[c]laims alleging ‘actual innocence’ of a sentencing

enhancement [could not] be raised under § 2241.” Jones v. Castillo, 489 F. App'x 864, 866 (6th

Cir. 2012).

       In Hill, 836 F.3d at 595, the Sixth Circuit held that inmates can challenge their sentences

under § 2241 if they can show “(1) a case of statutory interpretation, (2) that is retroactive and

could not have been invoked in the initial § 2255 motion, and (3) that the misapplied sentence




                                                    7
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 8 of 9                        PageID 138




presents an error sufficiently grave to be deemed a miscarriage of justice.” The third requirement

is satisfied where

       (1) prisoners . . . are sentenced under the mandatory guidelines regime pre-United
       States v. Booker, 543 U.S. 220 (2005), (2) . . . are foreclosed from filing a successive
       petition under § 2255, and (3) . . . a subsequent, retroactive change in statutory
       interpretation by the Supreme Court reveals that a previous conviction is not a
       predicate offense for a career-offender enhancement.

Id. at 599-600 (parallel citations omitted).

       The Sixth Circuit has determined that Robinson is not entitled to relief based on Hill or

Descamps, see supra p. 3 fn. 2. Under Burrage, a defendant cannot be guilty for a death caused

by distributing drugs unless he is the but-for cause, or an independently sufficient cause, of death.

Obi v. United States, 797 F. App'x 926, 928 (6th Cir. 2019). However, as previously stated,

Robinson’s life sentence was not based on the “death results” enhancement at issue in Burrage,

but on the drug quantity and his RICO-related violations. Further, Robinson has not demonstrated

actual, factual innocence of the crimes for which he was convicted.

       Because Robinson has not demonstrated that § 2241 provides the relief requested, the §

2241 Petition is DENIED.

IV.    APPEAL ISSUES

       Federal prisoners who file petitions pursuant to 28 U.S.C. § 2241 challenging their federal

custody need not obtain certificates of appealability under 28 U.S.C. § 2253(c)(1). Witham v.

United States, 355 F.3d 501, 504 (6th Cir. 2004); Melton v. Hemingway, 40 F. App'x 44, 45 (6th

Cir. 2002).

       To appeal in forma pauperis in a habeas case under 28 U.S.C. § 2241, the petitioner must

obtain pauper status pursuant to Fed. R. App. P. 24(a). Kincade v. Sparkman, 117 F.3d 949, 952

(6th Cir. 1997). Rule 24(a) provides that a party seeking pauper status on appeal must first file a



                                                      8
Case 2:18-cv-02621-SHM-tmp Document 20 Filed 08/19/20 Page 9 of 9                         PageID 139




motion in the district court, along with a supporting affidavit. Fed. R. App. P. 24(a)(1). However,

Rule 24(a) also provides that if the district court certifies that an appeal would not be taken in good

faith, or otherwise denies leave to appeal in forma pauperis, the petitioner must file his motion to

proceed in forma pauperis in the appellate court. See Fed. R. App. P. 24(a)(4)-(5).

       In this case, because Petitioner is clearly not entitled to relief, the Court determines that

any appeal would not be taken in good faith. It is therefore CERTIFIED, pursuant to Fed. R.

App. P. 24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in

forma pauperis is DENIED.4

       IT IS SO ORDERED this 19th day of August, 2020.

                                                        s/ Samuel H. Mays, Jr.
                                                       SAMUEL H. MAYS, JR.
                                                       UNITED STATES DISTRICT JUDGE




       4
         If Petitioner files a notice of appeal, he must also pay the full $505 appellate filing fee or
file a motion to proceed in forma pauperis and supporting affidavit in the United States Court of
Appeals for the Sixth Circuit within 30 days.

                                                      9
